IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

KARA ROWLANDS, as parent and
guardian of CARLY ROWLANDS, a
minor child,

C.A. No. K18C-10-028 NEP
In and for Kent County

Plaintiffs,
v.

THE CENTER FOR PEDIATRIC AND
ADOLESCENT MEDICINE, P.A., RENEE
GROB, M.D., DAVID BROWN, D.O.,
MARIBEL WOODWARD, M.D., and
JULIA PILLSBURY, D.O.,

V\/\/\/V\/\./\./V\/V\/\./\./V

Defendants.

Submitted: November 28, 2018
Decided: December 21 , 2018

ORDER
Upon Review of the Affidavits of Merit - Accepted

This matter involves a healthcare negligence suit filed by Plaintiff Kara
Rowlands, as parent and guardian of Carly Rowlands, a minor child (hereinafter
“Plaintiffs,” collectively), against Defendants The Center for Pediatric and
Adolescent Medicine, P.A. (hereinafter “the Center”), and Julia Pillsbury, D.O.
(hereinafter “Dr. Pillsbury,” individually, and “Moving Defendants,” collectively),
as Well as Renee Grob, M.D., David Brown, D.O., and Maribel Woodward, M.D. (all
Defendants hereinafter collectively “Defendants”). Moving Defendants have asked

the Court to review the affidavits of merit filed in this case for sufficiency.1

1 While Moving Defendants also move this Court to determine Whether the affidavit complies With
18 Del. C. § 6854, the statute only requires the Court at this stage to determine the affidavits’

Rowlands, et al. v. T he Centerfor Pediatric ana1 Adolescent Medicine, P.A., et al.
C.A. No. 18C-10-028 NEP
December 21, 2018

Plaintiffs claim that Defendants failed to properly diagnose developmental dysplasia
of Carly Rowland’s left hip and that they failed to perform proper examinations or
obtain proper testing. Plaintiffs claim that pursuant to the doctrine of respondeat
superior, the Center is vicariously liable for the negligent conduct of the other named
agents and/or employees who examined and/or treated Ms. Rowlands.

In Delaware, a healthcare negligence lawsuit must be filed with an affidavit of
merit as to each defendant, signed by an expert, and accompanied by the expert’s
curriculum vitae.2 The expert must be licensed to practice medicine as of the
affidavit’s date and engaged in this practice in the same or similar field as the
defendant in the three years immediately preceding the alleged negligence3 The
affidavit must also state that reasonable grounds exist to believe the defendant was
negligent in a way that proximately caused the plaintiff s injury.4 The affidavit must
be filed under seal, and, upon request, may be reviewed in camera to ensure
compliance with statutory requirements5 The affidavit’s requirements are
“purposefully minimal.” 6 Affidavits that merely track the statutory language are

deemed sufficient.7

sufficiency as relating to § 6853(a)(1) and (c). The Court will address specific issues of evidentiary
admissibility as they arise.

2 18 Del. C. § 6853(a)(1).

3 Ia'. § 6853(c).

4 ld.

5 Id. § 6853(d).

6 Mammarella v. Evantash, 93 A.3d 629, 637 (Del. 2014) (quoting Dishmon v. Fucci, 32 A.3d
338, 342 (Del. 2011)).

7 Dishmon, 32 A.3d at 342~43.

Rowlands, et al. v. T he Center for Pediatric and Adolescent Medicine, P.A., et al.
C.A. No. 18C-10-028 NEP
December 21, 2018

In this matter, three affidavits of merit are under consideration As requested

by Moving Defendants, upon the Court’s in camera review, the Court finds:

1.

2.

Each expert signed the affidavit.
Each expert attached his or her current curriculum vitae.

Each expert was licensed to practice medicine as of the date of the
affidavit.

All experts are Board Certified, and one expert is Board Certified in
Pediatric Medicine, one expert is Board Certified in Orthopaedic
Surgery and is fellowship trained in Pediatric Orthopaedics, and one
expert is Board Certified in Family Medicine,

Each expert is currently involved in treating patients and/or the
teaching/academic side of medicine and was so involved for the three
years prior to the alleged negligent acts.

Each affidavit states that reasonable grounds exist to believe that
Defendants breached the applicable standard of care while treating
Plaintiff; that the Center breached the applicable standard of care
through the breaches of the individual defendants; and that the breaches
were a proximate cause of Plaintiff’s injuries.

WHEREFORE, in consideration of the above, the court finds that the affidavits
of merit comply with 18 Del. C. §§ 6853(a)(l) and (c).
IT IS SO ORDERED.

/s/ Noel Eason Primos
Judge